                             Case 2:20-cv-02048-KJD-BNW Document 25
                                                                 21 Filed 04/13/21
                                                                          04/08/21 Page 1 of 3




                         1   LYSSA S. ANDERSON
                             Nevada Bar No. 5781
                         2   RYAN W. DANIELS
                             Nevada Bar No. 13094
                         3   KRISTOPHER J. KALKOWSKI
                             Nevada Bar No. 14892
                         4   KAEMPFER CROWELL
                             1980 Festival Plaza Drive, Suite 650
                         5   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         6   Fax:        (702) 796-7181
                             landerson@kcnvlaw.com
                         7   rdaniels@kcnvlaw.com
                             kkalkowski@kcnvlaw.com
                         8
                             Attorneys for Defendants
                         9   Las Vegas Metropolitan Police Department,
                             Joseph Lombardo, Jennifer Wood and
                      10     Doris Hearrington (erroneously sued as Doris Hearington)

                      11                                         UNITED STATES DISTRICT COURT

                      12                                             DISTRICT OF NEVADA

                      13     CHARLES HAYES ,                                    Case No.: 2:20-cv-02048-KJD-BNW

                      14                           Plaintiff,
                             vs.                                                 STIPULATION TO STAY DISCOVERY
                      15                                                                   [ECF No. 17]
                             LAS VEGAS METROPOLITAN POLICE
                      16     DEPARTMENT, et al.

                      17                           Defendants.

                      18

                      19                Defendants Las Vegas Metropolitan Police Department, Joseph Lombardo, Jennifer

                      20     Wood, and Doris Hearrington ( “LVMPD Defendants”), by and through their counsel, Kaempfer

                      21     Crowell, and Plaintiff Charles Hayes (“Plaintiff”), by and through his Counsel Na’Shaun L. Neal

                      22     of PLC Law Group, hereby stipulate as follows:

                      23     ///

                      24     ///
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2797186_1.docx 6943.230
Las Vegas, Nevada 89135
                                                                                                                  Page 1 of 3
                             Case 2:20-cv-02048-KJD-BNW Document 25
                                                                 21 Filed 04/13/21
                                                                          04/08/21 Page 2 of 3




                         1              1)         Discovery shall be stayed pending ruling on the Plaintiff’s Motion for

                         2   Multidistrict Litigation Treatment (“MDL Motion”), [ECF No. 20];

                         3              2)         The discovery stay shall include all discovery including serving and responding to

                         4   any written discovery (e.g., Interrogatories, Requests for Production of Documents, Requests for

                         5   Admissions, Third-Party Subpoenas), taking any depositions, and the disclosure of any expert

                         6   and rebuttal expert reports.

                         7              3)         The parties agree that the stay shall also extend to the deadline to file dispositive

                         8   motions.

                         9              4)         The parties will submit a new proposed Discovery Plan to the Court within 14

                      10     days of a ruling on Plaintiff’s MDL Motion and, upon the Court approving the Discovery Plan,

                      11     the stay will be lifted. The new Discovery Plan will include deadlines to amend pleadings,

                      12     designate experts, conduct discovery, and file dispositive motions.

                      13     ///

                      14     ///

                      15     ///

                      16     ///

                      17     ///

                      18     ///

                      19     ///

                      20     ///

                      21     ///

                      22     ///

                      23     ///

                      24     ///

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2797186_1.docx 6943.230
Las Vegas, Nevada 89135
                                                                                                                              Page 2 of 3
                             Case 2:20-cv-02048-KJD-BNW Document 25
                                                                 21 Filed 04/13/21
                                                                          04/08/21 Page 3 of 3




                         1              5)         The stay is only affecting this instant case and has no bearing upon the Eastern

                         2   District of California matter. See Hayes v. Kern County, 1:19-cv-0 1722-JLT.

                         3              DATED this 8th day of April, 2021.

                         4   KAEMPFER CROWELL                                        PLC LAW GROUP

                         5

                         6   By:        /s/ Ryan W. Daniels                          By:   /s/ Na’Shaun L. Neal
                                       LYSSA S. ANDERSON (5781)                            Na’Shaun L. Neal (Pro Hac Vice)
                         7             RYAN W. DANIELS (13094)                             3756 Santa Rosalia Dr., Ste. 326
                                       KRISTOPHER J. KALKOWSKI                             Los Angeles, CA 90008
                         8             (14892)
                                       1980 Festival Plaza Drive, Ste 650                         – AND –
                         9             Las Vegas, Nevada 89135
                                                                                           Jordan P. Schnitzer (10744)
                      10               Attorneys for Defendants                            THE SCHNITZER LAW FIRM
                                       Las Vegas Metropolitan Police                       9205 W. Russell Rd., Ste. 240
                      11               Department, Joseph Lombardo,                        Las Vegas, NV 89148
                                       Jennifer Wood and Doris
                      12               Hearrington                                         Attorneys for Plaintiff Charles Hayes

                      13                                                       ORDER

                      14     IT IS ORDERED that on the basis of good cause the parties' stipulation is GRANTED.
                             Discovery in this matter is STAYED pending a decision on plaintiff's motion for multidistrict
                      15     litigation ("MDL") treatment. The deadline ITfor
                                                                           IS dispositive
                                                                              SO ORDERED. motions is likewise stayed. And
                             the parties' proposed discovery plan and scheduling order is due 14 days after a decision
                      16                                                Dated this _____ day of April, 2021.
                             on plaintiff's MDL motion. Finally, this stay affects the instant case only.

                      17     IT IS FURTHER ORDERED that a joint status report concerning the status of the MDL
                             motion is due on 7/13/2021 and every three months thereafter.
                                                                    ________________________________________
                      18
                                                                                UNITED
                                                                                     IT STATES DISTRICT COURT JUDGE
                                                                                        IS SO ORDERED
                      19
                                                                                       DATED: 12:22 pm, April 13, 2021
                      20

                      21
                                                                                       BRENDA WEKSLER
                      22                                                               UNITED STATES MAGISTRATE JUDGE

                      23

                      24

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
                             2797186_1.docx 6943.230
Las Vegas, Nevada 89135
                                                                                                                         Page 3 of 3
